Citation Nr: 1611718	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-29 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
The Veteran and his spouse provided testimony before the undersigned Veterans Law Judge sitting at the Montgomery, Alabama RO in April 2012.  A transcript of the hearing has been associated with the Veteran's claims file. 

The case was remanded in November 2012 for additional development.  At that time, the Board took jurisdiction over a claim for TDIU under the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), based on the Veteran's claims at his April 2012 Board hearing that he had not worked since 2008 and was unable to do so because of his mental symptoms such as angry outbursts, and because his PTSD medication puts him in different moods and compromises his level of alertness. 

The Board notes that evidence has been added to the electronic record since the December 2013 supplemental statement of the case without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  This evidence consists of VA treatment records dated in October 2014, which do not contain findings referable to the Veteran's PTSD, and a February 2014 disability benefits questionnaire reflecting an assessment of the Veteran's PTSD.  However, as these findings are redundant of those already of record and previously considered by the AOJ, a remand for AOJ consideration is not necessary and no prejudice results to the Veteran in the Board proceeding with a decision at this time.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in VBMS and Virtual VA reveals that, with the exception of a January 2016 Written Brief Presentation submitted by the Veteran's representative and VA treatment records dated through October 2014, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus have been raised by the record in an October 2015 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ), but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2007 letter, sent prior to the initial unfavorable decision issued in October 2007, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this regard, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in March 2007, August 2011, and August 2013 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as it includes an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Additionally, in April 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2012 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such has on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board remanded the matter in order to obtain outstanding records and afford the Veteran a contemporaneous VA examination so as to assess the current nature and severity of his PTSD.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As previously noted in November 2012, the Board remanded the case in order to provide the Veteran with an opportunity to identify any healthcare provider who treated him for his service-connected PTSD and to afford him with an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The Veteran was sent a letter in June 2013, asking him to provide information with regard to any outstanding medical records regard treatment for his PTSD.  In response, the Veteran submitted additional treatment records and indicated that he had been treated at the Veteran Center.  These records were obtained and added to the claims file, as has updated VA treatment records.  Furthermore, as previously noted, the Veteran was afforded a VA examination in August 2013 in order to assess the nature and severity of his PTSD.  Therefore, the Board finds that the AOJ has substantially complied with the November 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Veteran's PTSD is rated under Diagnostic Code 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for psychiatric disabilities:  

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 
 
Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board in December 2011, the amendments are not applicable.

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.  

VA medical records reflecting ongoing treatment from December 2006 to November 2013 show that the Veteran  reported ongoing symptoms of sleep disturbance, flashback, nightmares, night sweats, social isolation, anger, hypervigilance, and depression.  Mental status examinations conducted during such time period reflected that the Veteran was clean, neatly groomed, and appropriately dressed, was calm and cooperative, and made good eye contact.  His speech was fluent and spontaneous, with normal rate and tone.  His mood was dysthymic at times, and the Veteran reported it was "up and down."  His affect was congruent with his mood.  He reported difficulty falling asleep, frequent awakenings, daytime problems with concentration, irritability, and feeling fatigued and tired.  Throughout this time, he consistently denied suicidal or homicidal ideation, delusions, and hallucinations.  His insight and judgement were noted on a few occasions to be limited, but were generally intact.  His thought process was logical and goal directed, with no flight of ideas or tangentially.  Thought content was free of psychoses.  GAF scores during this period ranged from 50 to 58.  

The Veteran was afforded a VA examination in March 2007.  At such time, he reported that he was treated with medication, which caused nausea and fatigue.  He remained married to his wife and had good relationships with his three children.  He indicated that his marriage was stressful and that he was impatient, irritable, had problems controlling his anger, became verbally aggressive, isolative, and anxious.  He had a few friends that he kept in contact with two to three times per week.  He reported having one friend who was also a veteran, and another friend he had since childhood.  The Veteran reported that he previously enjoyed hunting and fishing, but that he could no longer participate in those activities.  He indicated that one of his friends was trying to get him involved in golf, but that he was not interested in the activity.  The examiner found that his psychosocial function status was moderately impaired.  The Veteran reported that his only PTSD symptoms were nightmares, which occurred four to five times per week, and affected his mood when he woke up.  He reported no time missed at work.  The Veteran was working full time as a railroad engineer, and had been in that position for over 20 years.  He reported occasional interpersonal conflict with supervisors and anxiety.  The examiner assigned a GAF score of 58.  She opined that the Veteran's PTSD symptoms did not result in deficiencies in judgement, thinking, family, relations, work, mood or school, and that he did not have total occupational and social impairment due to his PTSD symptoms.  

The Veteran attended the Vet Center for treatment from February 2010 to October 2013.  During this time, he was noted to have normal memory function, was neat, friendly and cooperative, and had normal speech.  His affect was appropriate and his judgment was good.  He denied suicidal and homicidal ideation.  He had no hallucinations, delusions, or disorganized thinking.  The examiner assessed the Veteran with moderate PTSD symptoms, including invasive thoughts, nightmares, and difficulty sleeping.

The Veteran was provided with another VA examination in August 2011, at which time he was assigned with a GAF score of 55.  The examiner found that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran was living with his wife of eighteen years.  He reported that they had good days and bad days, and that he had a short temper.  He had five grown children and eight grandchildren.  He was not in contact with one of his sons due to a personality conflict, but got along with the rest of his family.  He attended church but did not attend other social outing as he did not feel comfortable in crowds.  He enjoyed solitary activities.  He was triggered by news about disasters and movies about wars.  The Veteran had stopped hunting after Vietnam.  The Veteran reported that he had retired in 2008 from the railroad after 30 years as an engineer.  He had some conflict with his supervisors, but chose to retire because he had the time in, and felt that the medications he required to treat his service-connected PTSD made him too sleep to work safely.  He reported continued nightmares, daily flashbacks, anxiety in crowds, low frustration tolerance, and intrusive thoughts.  He indicated that he felt depressed most of the time, but energy was good and he denied hopelessness and helplessness.  He denied suicidal and homicidal ideations.  The examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was alert and oriented.  He reported that his mood often depended on how he felt when he woke up in the morning.  

In April 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge.  At such time, the Veteran reported that he had difficulty sleeping at night in that he experienced nightmares and flashbacks.  He also indicated that he was hypervigilant and would walk through the house to check the windows and doors.  The Veteran further testified to feeling nervous in a crowd, difficulty controlling his temper, seeing and hearing things that were not there, and panic attacks.  He also stated that he stopped working in 2008 as a result of his PTSD and the medications taken for such disability.  He did report attending church, and denied suicidal or homicidal thoughts.  The Veteran's spouse reiterated the Veteran's testimony regarding his difficulty controlling his temper and his mood swings.

The Veteran was provided with a third VA examination in August 2013.  The VA examiner opined that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity. The Veteran resided with his wife of almost 20 years. When asked to describe his relationship with his wife, the Veteran responded that "some days it's good."  The Veteran reported that he had "okay" relationships with his six living adult children.  His father was deceased, but he maintained contact with his mother and three siblings. He saw his friends at church and had friends he saw during football season.  He indicated that they watched the games at each other's houses.  He said he does not like going to games because of the crowds.  The Veteran had been employed as an engineer at the railroad for over thirty years, and had retired in 2008. He indicated that he was eligible for retirement at that time. His hobbies and interests included reading the bible and the newspaper, watching television and sports, and going walking.  The examiner assessed his symptoms as depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and disturbances of motivation and mood.  The Veteran stated PTSD symptoms had worsened over time, and he felt that they were more frequent. He indicated that certain things on television triggered distressing recollections and dreams at times.  The Veteran continued to endorse re-experiencing, avoidance, and arousal symptoms, meeting criteria for a diagnosis of PTSD.  The examiner opined that the Veteran's symptoms appeared to fall within the moderately impaired range, consistent with recent treatment notes indicating GAF scores from 55 to 58. She noted that the Veteran had been with his wife for almost 20 years, and had friends with whom he spent time. He noted he worked for 30 years prior to retiring from the railroad in 2008. 

In February 2014, the Veteran submitted a disability benefits questionnaire reflecting the Veteran's diagnoses of depression, not otherwise specified, PTSD, and dysthymic disorder.  He reported symptoms of flashbacks, nightmares, irritability, and intolerance of crowds, isolation, and sleep disturbance.  In addition, the examiner noted that the Veteran had depression resulting in anhedonia, low energy and fatigue, and insufficient sleep.  The examiner additionally noted suspiciousness, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  The examiner opined that the Veteran's service-connected PTSD resulted in occupational and social impairment with reduced reliability and productivity.  She assigned a GAF score of 51.

As an initial matter, the Board notes that the Veteran has been diagnosed with depression and dysthymia in addition to his service-connected PTSD.  When it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the Veteran's favor and the symptoms in question attributed to the service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board finds that, based on the evidence of record, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, which more nearly approximates a disability rating of 50 percent under the applicable criteria.  Over the appeal period, VA examiners assessed the Veteran's symptoms as moderate.  They included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  These types of symptoms, and their resulting impairment, are contemplated in the criteria for a 50 percent disability rating.

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.
 
Based on the evidence of record, the Board finds that the Veteran's PTSD did not result in occupational and social impairment with deficiencies in most areas at any time over the appeal period. The Board notes that the Veteran is credible in his reports of his symptomatology, as he has been consistent in his reports to treatment providers, and his statements were not challenged by his treatment providers.
 
With respect to the symptomatology considered under to 70 percent rating, the Veteran has consistently denied suicidal or homicidal ideation.  Similarly, there is no indication that the Veteran experiences obsessional rituals which interfere with routine activities.  In this regard, while he has testified to checking the house at night, there is no indication that such borders on the obsessive or that such interferes with routine activities.  Furthermore, throughout the appeal period, the Veteran's speech was normal.  

While he reported panic attacks at his April 2012 hearing, he has denied such to treatment providers.  Furthermore, at the August 2013 VA examination, it was noted that while the Veteran endorsed symptoms of panic attacks, such were described in the context of anger rather than anxiety.  Even so, while he has experienced anxiety and depression and the February 2014 examiner noted that he suffered from near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, there was no indication of such symptomatology prior to such date.  Moreover, despite the presence of such symptomatology, the examiner found that such resulted only in occupational and social impairment with reduced reliability and productivity, which is consistent with a 50 percent rating.

Furthermore, the Veteran's symptomatology never indicated a cognitive impairment, such as disorientation to person, place, or time.  In this regard, the Board is cognizant that the Veteran had reported seeing and hearing things that were not there at his April 2012 Board hearing; however, the remainder of the record, to include all mental status examinations conducted during the course of the appeal, have failed to reveal the presence of hallucinations.  Moreover, while such testimony is consistent with flashbacks, such symptomatology is contemplated in the Veteran's currently assigned 50 percent rating. 
 
There is also nothing in the record to indicate that the Veteran neglects his personal appearance or hygiene. In fact, his VA treatment records and examination reports consistently highlight that he has appears clean and casually dressed, and neatly groomed.

With regard to the Veteran's ability to establish and maintain effective relationships, the Board notes that, although he and his wife have had difficulties over the years, to include as a result of his difficulty controlling his anger and mood swings, he has nevertheless been able to maintain that relationship during the course of this period.  Moreover, he has been able to maintain relationships with his children and grandchildren, and has indicated that he has ongoing friendships. Based on this evidence, the Board finds that the Veteran is able to maintain effective relationships.

Additionally, while the Veteran has testified that he stopped working in 2008 due to his PTSD and the medications taken for such disability, he was able to work as an engineer for 30 years.  Moreover, the August 2013 VA examiner determined that the Veteran's occupational impairment due to PTSD symptoms alone was considered moderate.  He may perform best in positions where he can work alone or where there are reduce emotional demands.  As such, the Board finds that his PTSD symptomatology alone does not result in occupational impairment with deficiencies in most areas, such as work, judgment, thinking, or mood.

The Board notes that the examiner who provided the disability benefits questionnaire in February 2014 found that the Veteran had some symptoms delineated in the criteria for a 70 percent rating, including near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, as addressed above, as well as difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  However, this examiner assigned a GAF score of 51, reflecting moderate symptoms.  In addition, she ultimately opined that the Veteran's service-connected PTSD resulted in occupational and social impairment with reduced reliability and productivity.  This level of disability is contemplated by the criteria for a 50 percent disability rating. 
 
The Board also notes that during this period, the Veteran's GAF score ranged between 50 and 58. While a GAF score of 50 reflects serious symptoms or any serious impairment in social, occupational or school functioning, the Veteran has primarily been assigned GAF scores in the range from 51 to 60, reflecting more moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score, while not dispositive, is nevertheless highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A moderate level of disability is consistent with the examiner's findings throughout the appeals period.
 
Thus, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD. The Veteran's symptoms are fully contemplated by the 50 percent rating assigned and, since the record does not indicate a more severe symptomatology consistent with a 70 percent rating, a rating in excess of 50 percent is not warranted.
 
Likewise, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met. In this regard, the evidence does not show that the Veteran has total occupational impairment due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. The Veteran has consistently denied hallucinations, and there has been no significant cognitive impairment found during the Veteran's VA examination or at any of his VA treatment sessions. The Veteran has consistently engaged with his treatment providers, and his insight and thought process were noted to be normal. There is no evidence of mania, psychosis, disorientation, or memory loss for names of close relatives, occupation, or own name. 

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Hart, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of his PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 50 percent for his PTSD. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A rating in excess of 50 percent for PTSD is denied.


REMAND

The Board's November 2012 remand directives included instructions that the VA examiner should opine as to whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, i.e., PTSD and tinea cruris/pedis, either singularly or jointly.  The examiner was specifically asked to address whether the Veteran's medications required to treat his service-connected disabilities affected his employability.
 
However, the examiner who provided the August 2013 examination indicated that she was unable to address the effects of the Veteran's PTSD medication on employment as this fell outside the scope of her practice.  Furthermore, she did not address the Veteran's tinea cruris/pedis.

In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Therefore, on remand, an examiner should be requested to provide a full description of the effects of the Veteran's service-connected disabilities, to include the medication he takes for such disabilities, on his ordinary activities, to include his employability.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1.   Obtain an opinion from an appropriate examiner to provide a full description of the effects of the Veteran's service-connected disabilities, to include the medication he takes for such disabilities, on his ordinary activities, to include his employability.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should provide a full description of the effects of the Veteran's service-connected disabilities (PTSD and tinea cruris/pedis), singularly or jointly, to include the medication he takes for such disabilities, on his ordinary activities, to include his employability.

All opinions expressed should be accompanied by supporting rationale.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If his claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


